Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendment filed on 09/23/2022 has been fully considered and made of record. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stec (US 5,478,207).
As applied to claim 8, Stec teaches a method of manufacturing a rotor disc for a gas turbine engine, comprising:
forming a plurality of slots (34, Fig. 2) in a peripheral surface of the disc (16/12, Fig. 2), the slots circumferentially spaced apart to define a fixing member (36, Fig. 2) extending from a front face to a rear face of the disc and circumferentially disposed between a pair of adjacent slots; and
forming a sealing tab (22 having apex 42) on the fixing member (36), the sealing tab projecting radially outward relative to a radially outer tip of the fixing member, the sealing tab axially disposed at a downstream end of the radially outer tip of the fixing member proximate the rear face of the disc (col. 3, lines 27-67, see Figs. 1-4).

As applied to claim 10, Stec teaches the invention cited and further comprising
providing the fixing member with lobes (firtree profile on fixing member 36, Fig. 2) that project circumferentially into the pair of adjacent slots (34), the lobes (firtree profile) being configured to matingly receive blade roots (30) of blades (14) adapted to be mounted to the rotor disc (16/12).

As applied to claim 11, Stec teaches the invention cited and further comprising forming the sealing tab with an apex (22, having apex 42) at a radially outermost point, a first slope surface (40) and a second sloped surface (38) extending radially inwardly from the apex (42, see Fig. 3).

As applied to claim 12, Stec teaches the invention cited and further comprising forming the first sloped surface (40) to be shorter than the second sloped surface (38, see Fig. 3).

As applied to claim 13, Stec teaches the invention cited and further comprising forming the apex (42) between the first sloped surface and the second sloped surface (38), the first and second sloped surfaces (40, 38) converging to form the apex (42, see Fig. 3).

As applied to claim 15, Stec teaches the invention cited and further comprising forming the sealing tab (22 with apex 42) with a radially offset configuration, wherein the apex (42) forming the radially outermost point on the sealing tab (22) is circumferentially offset from a radial axis extending centrally between two adjacent slots (34, 34) of the rotor disc (12, see Figs. 2-3).

Claim(s) 8, 10, 11, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieser et al. (US 6,565,322).
As applied to claim 8, Lieser et al. teach a method of manufacturing a rotor disc for a gas turbine engine, comprising:
forming a plurality of slots (37A,B, Figs. 3, 7) in a peripheral surface (31) of the disc (29), the slots circumferentially spaced apart to define a fixing member (posts between slots 37A,B having peripheral surface 39A,B) extending from a front face to a rear face of the disc and circumferentially disposed between a pair of adjacent slots (37A,B); and
forming a sealing tab (51, 53) on the fixing member (posts between slots 37A, B having peripheral surface 39A,B), the sealing tab projecting radially outward relative to a radially outer tip of the fixing member (posts between slots 37A,B having peripheral surface 39A,B), the sealing tab axially disposed at a downstream end of the radially outer tip of the fixing member proximate the rear face of the disc (see Figs. 3 and 7,  paragraphs bridging cols. 11-12, cols. 12-13, see col. 13, lines 19-28, col. 16, lines 33-58, Figs. 1-15).

As applied to claim 10, Lieser et al. teach the invention cited and further comprising providing the fixing member with lobes (firtree profile between pairs of undercuts 59, Fig. 3) that project circumferentially into the pair of adjacent slots (37A,B), the lobes (firtree profile) being configured to matingly receive blade roots (43A,B) of blades (13A) adapted to be mounted to the rotor disc (29, Fig. 3).

As applied to claim 11, Lieser et al. teach the invention cited and further comprising forming the sealing tab (51, 53) with an apex between surfaces (71A,B) at a radially outermost point, a first slope surface (71A) and a second sloped surface (71B) extending radially inwardly from the apex between (71A,B, col. 16, lines 33-58, see Fig. 7).

As applied to claim 13, Lieser et al. teach the invention cited and further comprising forming the apex between the first sloped surface (71A) and the second sloped surface (71B), the first and second sloped surfaces (71A,B) converging to form the apex between (71A,B, see Fig. 7).

As applied to claim 14, Lieser et al. teach the invention cited and further comprising forming the apex between (71A,B) in line with a radial axis extending centrally between two adjacent slots (37A,B) of the rotor disc (29, Figs. 3 and 7).

As applied to claim 16, Lieser et al. teach the invention cited and further comprising integrally forming the sealing tab (51, 53) and the rotor disc (29, col. 8, lines 39-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stec (US 5,478,207) in view of Ben Salah et al. (US 20100025379A1).
As applied to claim 9, Stec teaches the invention cited including forming a plurality of slots and forming a sealing tab in the rotor disc but does not explicitly teach wherein one or both of the forming steps are performed using wire electrical discharge machining.
Ben Salah et al. teach that it is well-known in the art of turbomachine manufacturing to use wire electro discharge machining (WEDM) to form slots (40) having a firtree profile (45) in turbine disc (30, paragraph [0025], Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used WEDM to form the slots in the rotor disc of Stec, as taught by Ben Salah et al., considering the well-known advantages of WEDM including forming high accuracy and precision cuts, high tolerances, low impact force which would result in forming the rotor disc having slots in a very cost effective and precise manner.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieser et al. (US 6,565,322) in view of Ben Salah et al. (US 20100025379A1).
As applied to claim 9, Lieser et al. teach the invention cited including forming a plurality of slots and forming a sealing tab in the rotor disc but does not explicitly teach wherein one or both of the forming steps are performed using wire electrical discharge machining.
Ben Salah et al. teach that it is well-known in the art of turbomachine manufacturing to use wire electro discharge machining (WEDM) to form slots (40) having a firtree profile (45) in turbine disc (30, paragraph [0025], Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used WEDM to form the slots in the rotor disc of Lieser et al., as taught by Ben Salah et al., considering the well-known advantages of WEDM including forming high accuracy and precision cuts, high tolerances, low impact force which would result in forming the rotor disc having slots in a very cost effective and precise manner.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. In response to Applicant’s amendment, the objections to the title and claims, as outlined in the office action mailed on 06/24/2022, have been withdrawn. In addition, since Applicant has provided no objections, the claims are still under 35 U.S.C. 112(f) and sixth paragraph, as outlined in the office action mailed on 06/24/2022.
As for rejection of claims under art of record of Stec, Applicant mainly argues that Stec does not disclose all elements as claimed. More particularly, Stec does not disclose at least that “the sealing tab axially disposed at a downstream end of the radially outer tip of the fixing members proximate the rear face of the disc”, as recited in independent claim 8 (Remarks/Arguments, page 1, under claim rejection heading).  Applicant further presents annotated figures of Stec and argues that the damper 22 (considers by the examiner to read on sealing tab) is actually disposed along the entire tip of the disk post 38, extends from the upstream end (distal end 48) to the downstream end (distal end 50), from the fore retainer 18 to the aft retainer 20 (Remarks/Arguments, page 2).
The examiner respectfully disagrees with such arguments.  Considering the broadest reasonable claim interpretation, the damper 22 of Stec clearly reads on the sealing tab of claim 8 even based on Applicant’s own interpretation of Stec as outlined below:  


Claim 8

“the sealing tab axially disposed at a downstream end of the radially outer tip of the fixing members proximate the rear face of the disc”

Stec

“the damper 22 disposed along the entire tip of the disk post 38, extending from the upstream end (distal end 48) to the downstream end (distal end 50), from the fore retainer 18 to the aft retainer 20”

As noted above, the damper 22 (considered by the examiner as sealing tab) is indeed axially disposed along the entire radially outer tip of the disk post and is located at not only the downstream but also the upstream. In addition, the damper 22 is indeed proximate to the rear face of the disc at same time it is proximate to the front face of the disc.  It is the examiner’s position that the recited language in claim 8 does not preclude the sealing member from being disposed at both downstream and upstream ends and also does not preclude sealing tab from having a portion proximate to rear face and a portion proximate to front face.

As for rejection of claims under art of record of Lieser, Applicant provides similar arguments that Lieser does not disclose all elements as claimed. More particularly, Lieser does not disclose at least “the sealing tab axially disposed at a downstream end of the radially outer tip of the fixing members proximate the rear face of the disc”, as recited in claim 8 (Remarks/Arguments, page 3).  Applicant further presents annotated figures of Lieser and argues that Lieser discloses inter alia a rotor 29 having a sealing system 51 including sealing elements 53, 55 (col. 13). The sealing elements 53, 55 are not disposed at a downstream end of a circumferential face 31 of the alleged fixing members of the rotor 29, but, rather, are located at an axial distance from the downstream end (Remarks/Arguments, page 3).
The examiner respectfully disagrees with such arguments.  Considering the broadest reasonable claim interpretation, based on Applicant’s own annotated figures, the sealing tab (53, 55) of Lieser is indeed  axially disposed at the downstream end and proximate to the rear face of the rotor disc even if there is an actual axial space from the very extreme end.  It is the examiner’s position that the sealing tab (53, 55) is indeed more proximate to the downstream and rear face of the rotor disc than to the center or to the upstream and front face of the disc. 
As for the secondary art of Ben Salah, Applicant only argues that Ben Salah does not cure the deficiencies of the primary art of Stec and Lieser.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/03/2022